Citation Nr: 0903255	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left ear 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in May 2006.   

The veteran also appealed the issue of entitlement to service 
connection for post traumatic stress disorder (PTSD).  
However, the RO granted service connection for PTSD by way of 
a February 2008 rating decision.  The granting of service 
connection constitutes a complete grant of the claim.  
Consequently, the issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this case was certified to the Board in 
August 2008.  At the time, the veteran was represented by 
Disabled American Veterans (DAV).  Subsequently, in September 
2008, the veteran changed representation and is now 
represented by Texas Veterans Commission (TVC).  
Consequently, the veteran's new representative has not had 
the opportunity to review the claims file, argue the merits 
of the case, or to file a statement in support of the 
veteran's claims.  Moreover, the Board also notes that since 
the case has been certified to the Board, new evidence has 
been added to the claims file, some of which appears to be 
pertinent to the issues remaining on appeal.  Specifically, 
93 pages worth of outpatient treatment records dating from 
May 2008 to October 2008 have not been considered by the RO; 
and the veteran has not submitted the required waiver of RO 
consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should give the veteran's new 
representative an opportunity to review 
the claims file and to submit a statement 
in support of the veteran's claims.  

2.  After undertaking any additional 
development which the RO may find 
necessary, the RO should then review the 
claims file, to include the newly 
submitted evidence, and readjudicate the 
issues of entitlement to service 
connection for diabetes mellitus, for 
left ear disability, and for lumbar spine 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


